Complainant alleges a debt due him of $266.24. The bill is before me with notice of an application for the appointment of a receiver and answer on the part of the defendant corporation admitting insolvency.
The bill alleges that the assets of the corporation (consisting of fixtures in a meat market) are of an approximate value of $1,000, and that there is due the landlord the sum of $300 for rent for which he threatens to distrain and taxes due the city of Newark in the sum of $120, without interest.
The purpose of the statute R.S. (1937), 14:14-3 which is the preservation of the interest of the stockholders and creditors would not be accomplished by the appointment of a receiver herein. Such appointment would only add an additional burden upon the estate and tend to eat up the available *Page 337 
assets. Glaser v. Achtel-Stetter's Restaurant, Inc., 106 N.J. Eq. 150; 149 Atl. Rep. 44.
Exercising the discretion residing in the court, the appointment of a receiver is denied.